FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForAugust 12, 2014 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  The Royal Bank of Scotland Group plc 12 August 2014 NOTIFICATION OF TRANSACTIONS OF PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY ("PDMRs") IN ACCORDANCE WITH DTR 3.1.4R The Royal Bank of Scotland Group plc (the "Company") announces that ordinary shares of £1 in the Company ("Shares") were delivered to the PDMRs on 12 August 2014, as set out below. The shares delivered represent payment of a fixed share allowance for the eight month period ended 31 August 2014 (or in the case of Ewen Stevenson, the period from 19 May to 31 August 2014). The number of Shares delivered, the number of Shares sold to meet associated tax liabilities and the number of Shares retained by each PDMR is as follows:- PDMR No. of Shares delivered No. of Shares sold to satisfy associated tax liability No. of Shares retained Elaine Arden Rory Cullinan Leslie Matheson SimonMcNamara Jonathan Pain Alison Rose David Stephen Ewen Stevenson Christopher Sullivan Donald Workman The market price used to determine the number of Shares delivered was £3.4578. Shares retained after payment of associated tax liabilities are held on behalf of PDMRs in the Computershare Retained Share Nominee account and will be released in five equal instalments over a five year period. For further information contact:- Group Media Relations - +44(0) Person responsible for making notification:- Aileen Taylor, Company Secretary Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
